                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                               Criminal No. 7:17-CR-00015-M
                                 Civil No. 7:2 1-CV-00055-M


DAVIN LAMONT SMITH,                            )
                                               )
       Petitioner,                             )
                                               )
V.                                             )                        ORDER
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
        Respondent.                            )


       The court, having examined petitioner's motion pursuant to Rule 4(b) of the Rules

Governing§ 2255 Proceedings, DIRECTS the United States Attorney to file an Answer pursuant

to Rule 5 of the Rules Governing § 2255 Proceedings, or to make such other response as

appropriate to the above-captioned § 225 5 Motion to Vacate, Set Aside or Correct Sentence, within

forty (40) days of the filing of this order. In its Answer or response, the Government shall address,

inter alia, any issues of timeliness, waiver, or procedural default in accordance with prevailing

law.

       Within thirty (30) days after the Answer or other response is served, Petitioner may file a

Reply pursuant to Rule 5(d) of the Rules Governing§ 2255 Proceedings. In the Reply, Petitioner

shall address all issues raised by the Government in the Answer or response.


       SO ORDERED this         /1
                                 1l=day of April, 2021.


                                                RICHARD E. MYERS II
                                                CHIEF UNITED STATES DISTRICT WDGE




          Case 7:17-cr-00015-M Document 156 Filed 04/19/21 Page 1 of 1
